Name: Commission Regulation (EC) NoÃ 1222/2006 of 11 August 2006 amending Regulation (EC) NoÃ 944/2006 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) NoÃ 1493/1999 for certain wines in Italy
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  trade policy;  distributive trades;  Europe;  agricultural activity
 Date Published: nan

 12.8.2006 EN Official Journal of the European Union L 221/4 COMMISSION REGULATION (EC) No 1222/2006 of 11 August 2006 amending Regulation (EC) No 944/2006 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for certain wines in Italy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular point (f) of the second subparagraph of Article 33(1) thereof, Whereas: (1) Since several distillation measures are simultaneously in place, the Italian authorities have found that neither the distilleries nor the supervisory authorities have sufficient capacity to ensure proper distillation performance. To ensure the effectiveness of the measure introduced by Commission Regulation (EC) No 944/2006 (2), the period specified for delivering table wines to the distillery should be extended to 28 February 2007 and the period specified for delivering alcohol to the intervention agency should be extended to 31 May 2007. In the case of quality wines psr, the period specified for delivery to the distillery should be extended to 15 September 2006 and the period specified for delivering alcohol to the intervention agency should be extended to 16 October 2006. (2) Regulation (EC) No 944/2006 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 4(1) of Regulation (EC) No 944/2006 is replaced by the following: 1. The quantities of wine covered by approved contracts shall be delivered to the distilleries not later than 28 February 2007 in the case of table wines and 15 September 2006 in the case of quality wines psr. The alcohol obtained shall be delivered to the intervention agency in accordance with Article 6(1) not later than 31 May 2007 in the case of table wines and 16 October 2006 in the case of quality wines psr. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 173, 27.6.2006, p. 10.